Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 9, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  149494(68)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  MAKENZIE GREER, a Minor, KENNETH                                                      Richard H. Bernstein,
                                                                                                        Justices
  GREER, Individually and as Conservator, and
  ELIZABETH GREER,
               Plaintiffs-Appellees/
               Cross-Appellants,
                                                             SC: 149494
  v                                                          COA: 312655
                                                             Kent CC: 10-009033-NH
  ADVANTAGE HEALTH and ANITA R. AVERY,
  M.D.,
          Defendants-Appellants/
          Cross-Appellees,
  and

  TRINITY HEALTH MICHIGAN, d/b/a ST.
  MARY’S HOSPITAL and KRISTINA MIXER,
  M.D.,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  for leave to file an amicus curiae brief is GRANTED. The amicus brief submitted on
  August 28, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2015